Citation Nr: 1823436	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right foot degenerative osteoarthritis, first metatarsal head and plantar fasciitis, claimed as foot pain. 

2.  Entitlement to service connection for costochondritis, claimed as chest pain.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board finds that entitlement to TDIU has been raised by the record.  See Private psychological evaluation received February 2012.  Consequently, that issue has been added to the list of issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of service connection for costochondritis, an increased initial rating for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's right foot disability did not originate in service, did not manifest within a year of service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for right foot disability are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify was satisfied by a letter dated in December 2010.  

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103.  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records, including several mental health treatment records, are in the claims file.  

The November 2011 VA medical opinion reflects that the examiner reviewed the Veteran's pertinent medical history and offered an opinion supported by adequate rationale.  Therefore, the opinion is adequate for determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2017). 

II. Service Connection 

The relevant medical evidence of record consists of the Veteran's service treatment record (STR), his post-service treatment records with VA treatment providers, a November 2011 private medical examination, and a report of VA examination conducted in November 2011. 

The Veteran's STR show that in May 1973, the Veteran fell out of a truck and hurt his right foot.  An STR from eight days later indicates that his foot swelling went down.  In August 1974, the Veteran fell from a second floor window and complained of radicular low back pain.  The treatment provider noted that there was no evidence of a fracture.  A subsequent note stated that the Veteran did have a compression fracture in lumbar spine at L1.  On January 1975 service separation physical examination, a clinical evaluation of the Veteran's feet and lower extremities was normal.  In the associated January 1975 report of medical history, the Veteran stated, in pertinent part, that he had swollen or painful joints and broken bones.  The physician's remarks state that the Veteran had no joint disease and had a compression fracture in August 1974; no complaints related to the feet were noted.

In a June 2011 VA examination, the Veteran was diagnosed with right foot degenerative osteoarthritis, first metatarsal head and plantar fasciitis.  The examiner listed the date of onset as 2003 and stated that the onset was gradual with no mechanism of injury that the Veteran was aware of.  The examiner noted that the foot disability was intermittent with remissions.  The examiner found that the Veteran had no foot-related hospitalization or surgery, no history of trauma to the feet, and no history of foot-related neoplasm.  The examiner found that the right foot disability symptoms included pain while standing and walking, swelling while standing, heat while walking, redness while walking, and stiffness at rest, all at the first metatarsal head.  The examiner evaluated x-ray evidence and found that the Veteran had mild degenerative changes at the first metatarsophalangeal joint and that there was no evidence of a healing fracture or stress fracture.  The examiner found that the Veteran's right foot disability was less likely as not caused by or a result of foot trouble shown during active duty.  In supporting his opinion, the examiner stated that there was a high (approximately 30%) incidence of osteoarthritis by the age of 50 and that the Veteran's degenerative osteoarthritis of the right first metatarsal head was consistent with the normal aging process.  Further, the examiner noted that there was a substantial period of time between the in-service incident and the Veteran's attempts to seek medical attention.  The examiner concluded that the Veteran's right foot disability was a stand-alone entity neither adjunct to nor aggravated by his foot trouble, shown during active service. 

A private chiropractor examined the Veteran in November 2011.  The chiropractor stated, in pertinent part, that the Veteran fell out of a second floor window during service.  The chiropractor found that the Veteran had a history of related damage to the plantar surface ligaments subsequent to which his toes extended upwards.  On examination, the chiropractor found tendonitis in the plantar surface of the right foot as well as concomitant plantar fasciitis.  The examiner noted that the Veteran's pain in the right foot varied and would exacerbate with ambulation.  The chiropractor diagnosed the Veteran with post traumatic residual tendonitis and plantar fasciitis of the right foot.  The chiropractor found that the Veteran's right foot disability was more likely than not directly and casually related from the in-service fall from the window.

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires: (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (i.e., a nexus) between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for a disease may be also found if the disease is a chronic disease that was shown in service or within one year of separation from service.  38 C.F.R. § 3.307(a)(3).  The Veteran has been diagnosed with osteoarthritis in his right foot, which is a chronic disease for VA purposes.  38 C.F.R. § 3.309(a).  

The Veteran asserts that he has a right foot disability related to his active service.  Specifically, the Veteran contends he injured his right foot when he fell out of a truck in May 1973 and when he fell from a second floor window in August 1974.  
The Board finds that the Veteran has a current right foot disability and experienced a right foot injury during service because of the May 1973 incident.  The remaining issue is whether the Veteran's current foot disability is casually related to the Veteran's in-service injury.

Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  These standards are met in the VA examiner's evaluation but not the chiropractor's evaluation.

In this regard, the Board points out that the November 2011 chiropractor connected the Veteran's current foot disability to when he fell out of a window.  STRs show, however, that the Veteran hurt his back, not his foot, as a result of that incident.  The chiropractor did not provide a link between the back pain from the window incident to the Veteran's current foot disability nor did the chiropractor explain the passage of time between the incident and the current right foot disability.  Further, the chiropractor did not provide information about diagnostic testing beyond palpation and a visual assessment.  For those reasons, the Board finds the chiropractor's opinion to be of no more than marginal probative value.

In contrast, the June 2011 VA examiner based his opinion on an accurate understanding of the Veteran's medical history, addressing not only the Veteran's STRs, but also the onset of the current disability, the x-ray analysis of the current disability, the lack of any complaints of right foot problems for a number of years, and the compatibility of the degenerative changes to the Veteran's right foot with what would be expected of a person of the Veteran's age.  The Board finds the VA examiner's opinion to be well-reasoned, and consistent with the Veteran's medical history, and therefore probative of the question of the etiology of the right foot disability.

The Board notes that lay persons such as the Veteran are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a right foot disability that is related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing foot disabilities and opining the etiology of such disabilities are issues that require the expertise of a medical professional, particularly where, as in this case, there has been a significant passage of time without any documentation of any symptomatology.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.  Further, although the representative stated in May 2015 written argument that the Veteran is able to testify of his continued symptoms since service, the Veteran himself has not stated in his writing or at the VA examinations that his symptoms have continued since service. 

While the Veteran had a foot injury in service and has a current diagnosis of osteoarthritis in the right foot, the competent evidence does not establish that his current right foot disability is related to any of the foot pain complaints noted in service.  The November 2011 VA examiner competently opined that the Veteran's diagnosed right foot disability was not caused by or related to service, including no manifestations within the first post-service year.  See 38 C.F.R. § 3.307(a)(3).  The preponderance of the evidence is against a finding that an in-service event caused the Veteran's current right foot disability.  Therefore, the criteria for service connection for the Veteran's right foot disability have not been met and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for right foot degenerative osteoarthritis, first metatarsal head and plantar fasciitis (claimed as foot pain) is denied.


REMAND

The issues of service connection for costochondritis, increased initial rating for PTSD, and TDIU are remanded to the AOJ.

Service Connection for Costochondritis

The Veteran was afforded VA examinations in June 2011 and July 2011 for his chest disability.  Both examiners opined that the Veteran's currently diagnosed costochondritis was not related to his active duty service because his service separation examination did not mention any chest pain and there was a substantial time period between service separation and the Veteran seeking medical care for his chest pain.  

The Board finds these evaluations inadequate because they rely on the lack of documentation for several years after separation from active service and do not discuss the Veteran's claim that his chest pain was numbed by heavy alcohol use.  In particular, at the July 2011 VA examination, the Veteran reported that he began feeling aches and pains in his chest in the early 1980s because he was no longer numb from his heavy alcohol use, which the record indicates began in service.  Thus, the opinions do not reflect adequate consideration of the Veteran's lay statements as to complaints of chest pain after service.  Lay testimony is competent to establish the presence of observable symptomatology, such as pain, and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  For these reasons, the Veteran's claim must be remanded for a new VA medical opinion.


Increased Rating for PTSD and TDIU

As previously discussed, the issue of entitlement to TDIU has been raised by the record.  Since the last VA examination in November 2011, an additional psychological evaluation from outside of the VA system was received from the Veteran in February 2012.  In the February 2012 examination report, a private psychologist indicated an increase in the Veteran's PTSD condition, especially with respect to homicidal and suicidal ideation.  The private psychologist further opined that the Veteran was totally and permanently disabled.  Consequently, the Board finds that this matter should be remanded to appropriately develop the Veteran's claim for TDIU.  Because this development is likely to provide information about how the Veteran's PTSD symptoms affected his life during the appeal period, the Board finds that the issue of an increased rating for PTSD should be decided after this development has been completed.

Accordingly, the case is REMANDED for the following actions:

1.  Complete any appropriate notice and assistance for the claim for TDIU. Request that the Veteran complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Undertake appropriate development to obtain all relevant treatment records relating to the remanded issue and to associate those records with the Veteran's claims folder.  All records/responses received must be associated with the claims folder.

3.  After the above records development has been completed, to the extent possible, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's chest pain.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and all findings should be set forth in detail.

The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it at least as likely as not (50 percent or better probability) that the Veteran's chest pain is etiologically related to active service.  The examiner must consider the Veteran's service treatment records regarding chest and the Veteran's lay statements, including his report of feeling the chest pain after he was no longer numb from significant alcohol use.

4.  .  After the above records development has been completed, to the extent possible, schedule the Veteran for a psychiatric examination to determine the severity of the service-connected PTSD.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and any opinions expressed by the examiner must be accompanied by a complete rationale.  The examiner must specifically comment on the functional impairment caused by the Veteran's service-connected PTSD.

4.  Then, readjudicate the claims on appeal, to include the issue of entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. ISHIZAWAR 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


